Se 1:18-cV-03713-TWP-|\/|.]D Document 49-8 Filed 01/03/19 Page 1 of 25 Page|D #: 1909

 

 

In the Matter Of.'

JOHN DOE
_VS_

TWP-DLP INDIANA UNIVERSITY

BARRY MAGEE `
December 21 , 2018

CONNOR REPORT|NG
coNNoR 111 I\/|onulj”lent Circle, Suite 4350
lndianapohs, lN 46204
` ' Phone: 317~236-6022

Fax: 317-236-6015
Toll Free: 800-554-3376

 

   

 

 

 

 

 

 

 

Case 1:18-cV-03713-TWP-|\/|.]D Document 49-8 Filed 01/03/19 Page 2 of 25 Page|D #: 1910

 

 

 

 

 

 

Barry |\/lagee Coanential
December 21 , 2018
3
1 UNITED sTATEs DISTRICT coURT 1 INDEX or EXAM
soUTHERN DISTRICT oF INDIANA 2 Page
2 INDIANAPOLIS DIVISION 3 DIRECT EXAMINATIQN ............................. 4
cAUsE No. 1118-cv-3713 , _
3 Questions by Margaret Chrlstensen
JoHN DOE, ) 4
4 ) 5
Plaintiff, ) INDEX oF EXHIBITS
5 ) 6
-vs- ) .
6 ) (No new exhibits marked.)
TwP-DLP INDIANA UNIVERSITY, ) 7
7 ) 8 Previously Marked Exhibits:
Defendant. ) 9 Exhibit 35 - Office of Student Conduct - ... 17
8 IU Bloomington Sexual
13 10 Misconduct Hearing
ll CONFIDENTIAL Deliberation Workeheet, IU
12 TELEPHONIC DEPOSITIQN oF BARRY MAGEE ll 0000001 - 8
13 Exhibit 65 - Affidavit and Résumé of Barry . 9
14 12 Magee
15 13
The deposition upon oral examination of
16 BARRY MAGEE, a witness produced and sworn 14
telephonically by me, Amy Doman, RPR, CRR, CSR No. 15
17 10-R-3022, Notary Public in and for the County of 15
Hamiltcn, State of Indiana, taken on behalf of the 17
18 Plaintiff, at the offices of Bingham Greenbaum Doll, 18
LLP, 2700 Market Tower, 10 West Market Street,
19 Indianapolis, Indiana, scheduled to begin at 9:00 a.m., 19
on Friday, December 21, 2018, pursuant to the Federal 20
20 Rules of Civil Procedure. 21
21 22
22 23
23 24
24
25 25
4
1 A P P E A R A N C E S 1 (Time noted: 9:09 a.m.)
2 .
FOR THE PLAINTIFF: 2 THE REPORTER: Counsel have stlpulated that
3 3 the reporter may swear in the witness over the
Margaret Christensen . . . .
4 Jessica Laurin Meek 4 phone So 1f you w111 ralse your right hand, l
BINGHAM GREENEBAUM DoLL, LLP 5 w111 swear you 1n.
5 2700 Market Tower 6
Indianapolis, IN 46204
6 317.635.8900 7 BARRY MAGEE,
MchriStensen@bgdlegal'C°“‘ 8 having been duly sworn to tell the truth, the whole
7 JMeek@bgdlegal.com . . .
8 FOR THE DEFENDANT: 9 truth, and nothing but the truth relating to said
9 Melissa A- Macchia 10 matter, was examined and testified as follows:
Aimee Oestreich 11
10 TAFT sTETTINIUS & HoLLIsTER, LLP
One Indiana Square 12 DIRECT EXAMINATION
11 suice 3500 _
Indianapolisl m 46204_2 023 13 QUESTIONS BY MARGARET CHRISTENSEN.
12 317 . 713 . 3500 14 Q Mr. Magee, we met off the off the record, but as a
Wacchia@taftlaw' C°m 15 refresher, my name is Meg Christensen. And with my
13 AOestreich@taftlaw.com ‘
16 collea ue Jessle Mee I re resent John Doe the
714 v a
ALSO PRESENT= 17 plaintiff in this action.
15 . . . .
John Doe 18 Have you ever testified m a depositlon
1a 19 before?
§§ 20 A Yes.
19 21 Q What was the context of that deposition?
20 22 A Let's see the last one was about a car accident
21 ’
22 23 that l had seen.
23 24 Q And were there -- have you testified in depositions
24 . . .
25 25 other than the car accldent deposition?
z CONNOR Connor Reporting 317.236.6022

eeeee@§“eae

Www.eonnorreporting.com

Case 1:18-cV-03713-TWP-|\/|.]D Document 49-8 Filed 01/03/19 Page 3 of 25 Page|D #: 1911

 

 

 

 

 

 

Barry |\/Iagee Confidentia|
5 to 8 December21, 2018
5 7
1 A No, l have never done any depositions 1 Q Have you ever been charged, but not convicted of a
2 Q When were you deposed about the car accident? 2 crime?
3 A Oh, gosh, late '80s, maybe, it's been a long time. 3 A No.
4 Q So it's been a while. So I'm going to just give 4 Q Have you ever been arrested, but not charged?
5 you a quick refresher on the rules of a deposition. 5 A No.
6 So I'll ask you a series of questions related 6 Q Have you ever been a party to a lawsuit?
7 to the case. And your obligation is to answer the 7 A I'm trying to think back in my memory somewhere
8 questions to the best of your ability. You 8 Yes.
9 understand that you're under oath just like you 9 Q Do you recall the context of that lawsuit?
10 would be if you were in a courtroom; is that 10 A One was regarding a car accident in 1980 -- '83.
11 correct? 11 And l believe l was named in another lawsuit by the
12 A Yes. 12 university, in a case in which the university was
13 Q And I do want you to understand my questions. So 13 involved, but l didn't do a deposition and the
14 if you don't hear me or if you don't understand 14 university settled the case. So l hadn't had much
15 what I'm asking, would you please let me know? 15 to do with it. I just knew that¢they were suing
16 A Yes. That would be great 16 and I was a part of that.
17 Q And if you answer me, I'll assume that you heard me 17 Q Were you named as a defendant in that case?
18 and that you understand my question. Okay? 18 A l don't believe l was. l just happened to be one
19 A Okay. 19 that they -- the other party was trying to get some
20 Q The court reporter is creating a written record of 20 access to space outside there at IU. And by rules,
21 each question and answer today. This should be 21 typically outside groups couldn't be there, but l
22 easy since we're on the phone, but we do need 22 was there with some students, and they took
23 verbal responses. 23 pictures of that and then used that as a reason for
24 A Yes. 24 asking why we could be there and they couldn't be
25 Q And utterances like "uh-huh" and "huh-uh" are 25 there. So ultimately they changed the university's
6 8
1 difficult to transcribe. So a "yes" or a "no" l rules.
2 would be called for in those instances; is that 2 Q Okay.
3 fair? 3 A l never had to do a deposition or anything
4 A Yep. I'm used to that. 4 Q Okay. That makes sense. Thank you.
5 Q And then in line with that, in order to keep the 5 What did you do to prepare for today's
6 record clear, let's both agree not to interrupt 6 deposition?
7 each other. It is harder when we're on the phone, 7 A Not much. I'm on vacation. l did -- l was just in
8 but I will try my best. Can you do that as well? 8 my head rethinking some of the things to see if l
9 A Yes. 9 could remember some of the things that happened
10 Q Thank you. And if you need a break at any point, 10 during this particular case, having just, you know,
11 let me know and we can take a break and I would 11 heard several cases, I'm just trying to remember in
12 just ask that you finish any pending -- answer any 12 my head as many details as l could for this case
13 pending question before we take that break. 13 particularly
14 A Okay. 14 Q Did you review any documents to prepare for the
15 Q Have you taken any medications in the last 24 hours 15 deposition?
16 that could affect your ability to testify today? 16 A No, no documents No. Our normal process, as you
17 A No, l have not. 17 likely know, is we get all of the case notes, we
18 Q Do you have any medical conditions that could 18 get summaries of the interviews that happened
19 affect your ability to testify today? 19 between the various different parties, witness
20 A No, l do not. 20 statements We review those, and then when we come
21 Q And is there any other reason why you wouldn't be 21 together for the case, and then as we leave the
22 able to provide full and complete testimony today? 22 room, we are to leave any and all notes that we've
23 A Not to my knowledge 23 taken, whether that was on a piece of paper on the
24 Q Have you ever been convicted of a crime? 24 bars, or the side bars of the information that we
25 A No. 25 were given. So after that, we have no access to
g CONNOR connor Repomng 317.236.6022

aeaaarata:

www.connorreporting.com

Case 1:18-cV-03713-TWP-|\/|.]D Document 49-8 Filed 01/03/19 Page 4 of 25 Page|D #: 1912

 

 

Barry l\/|agee Confidential
9 to 12 December 21, 2018
9 11

1 any documents 1 occasion?
2 Q Do you recall signing your affidavit at some point 2 A Just once.
3 this week? 3 Q Do you recall which year that was?
4 A Yes. 4 A l want to say it was 2015 . lt was at lUPUl.
5 Q Attached to that affidavit is a copy of your CV or 5 Q And at that conference, would you have attended any
6 your résumé. 6 breakout sessions about the state of Title IX or
7 A Yes. 7 changes in the regulations?
8 Q And I know that -- or I believe that Ms. Macchia 8 A l do not remember what l attended --
9 forwarded you a PDF of your affidavit, including 9 Q When you attend --
10 the résumé this morning So if you want to access 10 A -- what specific sessions l attended
11 it, we've designated it in this deposition as 11 Q Sorry. When you attend conferences or training
12 Exhibit 65. 12 sessions, what's your practice with respect to
13 (Deposition Exhibit 65 was previously marked 13 handouts and notes that you receive and take at
14 for identiiication.) 14 those conferences?
15 Q My question for you is whether that résumé attached 15 A Well, typically the other conferences that l go to
16 to your affidavit is fully updated or if there's 16 on a fairly regular basis, it would just kind of
17 some sort of training or experience that you have 17 depend on the materials they would give me as to
18 relevant to Title IX and sexual misconduct that you 18 whether l would keep, or Whether I'm going to have
19 can disclose to us. 19 access to it later, whether l would actually keep
20 A Well, l guess l don't normally put on there the 20 the piece of paper or l wouldn't. I'm the kind of
21 training that we're required to do every year. The 21 person that normally makes written notes, but then
22 person --the in-person training that we do every 22 l don't really do anything with them,
23 year plus any other things that we are required, 23 unfortunately But most of the time l have access
24 you know, like lots of other university employees 24 to the material or otherwise, l would probably have
25 are required to do around Title IX. And then I've 25 kept that material.

10 12
l also attended some webinars about Title IX. Butl l Q All right. And are you certified to operate as the
2 haven't normally put those on my resume just 2 chair of a sexual misconduct panel?
3 because l see them as my own professional 3 A l have not done that yet, no,
4 development, as opposed to something that l've held 4 Q You say "yet." Is that something you want to do?
5 or something l have specifically done other than 5 A lt just depends, l guess I'm not opposed to doing
6 just listing that l've been a hearing panelist. 6 it, but I'm certainly not eager to do it.
7 Q So you mentioned the mandatory training for 7 Q So you've served on a number of sexual misconduct
8 panelists. Is that the twice-a-year day-long 8 panels. About how long have you been doing that?
9 training? 9 A Let me iigure this out from the documents. l want
10 A Yes. 10 to say --
11 Q Okay. 11 Q To be clear, your affidavit says since 2013; is
12 A Well, that’s a part of it. And then there's also 12 that accurate?
13 some other ones that we do and then there have been 13 A Yes, yes l had to go back in my head the other
14 a couple of webinars as well that we've done. 14 day to figure out when Jason was still there. l
15 Q Do you recall if you attended a training on 15 started when Jason was still there.
16 October 2 of 2018 this year? 16 Q And then you indicate you've served on 15 to 18
17 A Let me pull up my calendar. 17 panels?
18 Q The title on the PowerPoint is "Sexual Misconduct 18 A Yes.
19 Workshop." 19 Q So your experience in serving on sexual misconduct
20 A No, l don't believe l attended that workshop 20 panels, how does that affect the discussion when
21 because that's not in my calendar 21 you are deliberating and debating the outcome With
22 Q And have you ever attended any Indiana University 22 the co-panelists?
23 Statewide Sexual Assault Prevention Conference? 23 A That's a good question Typically, it doesn't
24 A Yes. 24 particularly right at the beginning of the whole
25 Q Have you attended that conference on more than one 25 thing Sometimes at the end, after we've made a

 

 

 

 

§

t esaa/arise

CONNOR

Connor Reporting
www.connorreporting.com

317.236.6022

Case 1:18-cV-03713-TWP-|\/|.]D Document 49-8 Filed 01/03/19 Page 5 of 25 Page|D #: 1913

 

 

 

 

 

  

Barry |\/|agee Confidentia|
131016 December21, 2018
13 15

l determination of responsibility or not responsible, l come back. The deliberation really does take a

2 there might be at that point a conversation just to 2 long time. Even if, in the beginning we all are,

3 make sure that we are in a similar bounds of where 3 you know, in agreement in terms of our original

4 we were before in terms of, well, if something very 4 finding, it's the next part that takes us quite a

5 similar had happened earlier this year, last year, 5 bit of deliberation in terms of the amount of time;

6 not typically too much longer back, then we might 6 are there other things that the person would need

7 say, well, we don't want to give, you know, a whole 7 to do before they come back to IU; and then just

8 bunch more than that. And we certainly don't want 8 thinking about how, you know, some logistics of how

9 to just, you know, say okay, those three other 9 all this might play out and making sure that we are
10 people, we suspended for a year and now we're only 10 conscious of both parties in the case or sometimes

1 1 going to suspend this person for two weeks 11 more than two parties in a case.

12 So we're trying to keep some consistency And 12 Q So in this particular case, and I will refer to

13 it's only after that we've made a determination 13 [John Doe] as "John Doe" and to the Complainant as
14 about that case, that we would hear from our chair 14 "Jane Doe." Is that understandable to you?

15 if there were other situations, so if the person 15 A I'll try to keep that in my head, yes

16 was already on probation, that's at the point when 16 Q If you use their real names, our court reporter has
17 we are determining what the sanction is going to 17 agreed to help us locate those instances and

18 be, that we might hear from other of the things 18 replace them in the transcript

19 that had happened with that particular student 19 A Okay. Great.
20 Q Could you explain to me a little bit more what kind 20 Q But I'm just trying to create less work if I can.
21 of guidance you rely on as a panelist for 21 A Yes.
22 determining the appropriate length of a sanction? 22 Q So in this instance, the charges, when you were
23 I take your testimony to mean that you do look back 23 deliberating the charges by Jane Doe against John
24 at your knowledge of prior sanctions and similar 24 Doe, how long did that deliberation discussion
25 cases. What else do you look at or consider? 25 last?

14 16

l Well, yeah, l think it's not just my knowledge, but 1 A After the end of the official testimony part, the

2 the chair also gives us some understanding because, 2 hearing ended on a Friday night, we discussed for a
3 you know, it could have been a couple of months, 3 little while what some thoughts were. But

4 you know, since l've heard something or, l mean, l 4 ultimately, we, as the panelists, decided that we

5 probably heard things more frequently than that. 5 were too tired to make any decisions that evening

6 But the chairs also have knowledge of lots of other 6 So we agreed to come back on Saturday And it was
7 cases that l'm not a part of, to be able to give us 7 a good probably two hours, maybe a little bit more,
8 some guidance on what, you know, is appropriate 8 in our discussing: One, you know, what was the

9 based upon similar cases 9 level of responsibility; and then two, what would

10 And then we -- you know7 we think about other 10 be the outcomes of that in terms of what would be
ll kind of factors Sometimes it's a factor of 11 the sanctions

12 thinking about what the student -- the kind of 12 And then some logistical stuff in terms of the

13 situation it was -- what word am l looking for 13 way we currently do this was just very different

14 here? -- the level, I think, or if there's, you 14 than just a few years ago, but we actually sit

15 know, if they've been charged with one or two 15 there and the chair types and we are really writing
16 things and we've found them responsible for two, 16 up the official letter as we go. So at the end of

17 but perhaps not one, as opposed to just one by 17 our time when we all say we are done, there's a

18 itself, or we found them responsible for all three 18 really good draft of the decision letter.

19 of those, so it's somewhat of-- that really is the 19 Q So when you say there's a draft of the decision
20 thing that takes the longest in the deliberation is 20 letter, was it actually a narrative form, like

21 trying to establish what is an appropriate amount 21 paragraphs, or Was it more bulleted points?

22 of time. 22 A Yeah. So it is kind of similar in terms of there

23 And then what -- because we also give guidance 23 would be a statement like, we would start out With,
24 on when the person -- if they have been suspended, 24 you know, something like for the charge of, and we
25 what other things should they have done before they 25 would take that right out of the charge letter, the

1 CONNOR connor Re_poning 317.236.6022

 

. swearing

www.connorreporting.com

 

Case 1:18-cV-03713-TWP-|\/|.]D Document 49-8 Filed 01/03/19 Page 6 of 25 Page|D #: 1914

 

 

 

Barry l\/|agee Confidential
1710 20 December21, 2018
17 19

l panel tinds, a sentence or two, and then there l person should have been and maybe did give consent
2 might be bullet points that that is kind of kept 2 So that is one of the things that we have to first

3 in. And then it's -- those are kind of reviewed 3 of all determine So that typically, in my head,

4 and turned into a little bit more narrative letter, 4 is the thing that probably takes the longest

5 Q So one of the documents that Ms. Macchia emailed to 5 That, then, and then what are the repercussions of

6 you this morning, I believe, is our Exhibit 35 in 6 whatever happened there. But frequently we don't

7 the deposition. 7 need to get to that because we've found that the

8 (Deposition Exhibit 35 was previously marked 8 person wasn't responsible or that we don't have

9 for identification.) 9 enough evidence to determine that the person was
10 Q And it has a Bates label of IU 1 in the lower 10 responsible
11 right-hand corner, and across the top it reads 11 Q So in this case, do you recall -- so you said you
12 "Sexual Misconduct Hearing Deliberation Worksheet." 12 met for about two hours, How long did the panel
13 Is that the document you're referring to that the 13 discuss whether Jane Doe Was incapacitated?
14 chair prepared during the panel's discussion on 14 A I'm not sure l can remember exactly the amount of
15 Saturday, October 20th? 15 time, just focusing on the incapacitation But l

16 A Yes. Sorry. l didn't open the email at all. 16 would say a good half or more of that entire time

17 Q No, that's fine. 17 was looking at all of the different circumstances

18 A That's why I'm not a chair. 18 that led to our determination The writing of the

19 Q When the chair was typing information into this 19 letter, because it is a form letter and we're just
20 document, were you able to see the document on her 20 filling in What is asked of us there, that doesn't
21 screen or another screen at that time? 21 take near as long as it used to when we had to
22 A Oh, yeah, it was blown up on a room-sized TV that's 22 really write the whole letter from scratch.
23 there in the hearing room so we can see all the 23 Q So did you spend more time thinking about the
24 person would be typing And most of the time, I 24 question of whether John Doe knew or should have
25 mean, there might be some Wordsmithing or 25 known that Jane Doe Was incapacitated?

18 20

1 word-crafting that might go on because we might be l A Did we spend more time than what?

2 thinking about concepts and not about the actual 2 Q Sorry. Than on the question --

3 sentence structure or something so that's why they 3 A l don't understand the question

4 go back and review the thing 4 Q Yeah. So did you reach the conclusion that Jane
5 But then we get to see it again afterwards 5 Doe Was incapacitated fairly quickly relative to
6 when it's in the shape that we are willing to say, 6 the two-hour meeting?

7 yes, that's what we've come to the conclusion for. 7 A No, l don't believe that we did. l mean, we have
8 Q So when you were in this deliberation meeting on 8 to consider all of the witnesses, all of the -- all

9 October 20th, how long did the panel spend 9 of the investigators notes, all of each of the

10 discussing and looking at that page IU 1, the 10 person's statements that are in written form for

11 question of whether Jane Doe was capable of giving 11 us, as well as stuff that was said there. So l

12 consent? 12 think that that is, you know, a very important part
13 A During the deliberation on the Saturday morning? 13 of the case is determining that. And so that's why
14 Q Yes. 14 I'm saying it was probably a fairly substantial

15 A Okay. Yes, okay Well, l think that in this case 15 amount of time of that two hours where we had to
16 and probably many others, sometimes -- well, 16 think about that in particular because otherwise,

17 typically, that's one of the first things that we 17 there's, you know, some other questions we can

18 have to determine And because l have certainly 18 still ask. And there could still be some other

19 heard cases where it's not -- you know, there's 19 responsibility, but if that's what has been

20 absolutely -- not absolutely -- there's not very 20 discussed in the case, then we really do have to

21 much chance for us to believe that the person 21 spend a lot of time on that, particularly because

22 wasn't capable. 22 we don't -- you know, there's no -- we don't have
23 And so in that case, then unless there's some 23 somebody there that gave anybody a blood test or
24 other charges that are involved, it's hard to find 24 Breathalyzer or anything else.

25 somebody responsible for something if indeed, the 25 So we have to put kind of all these various

 

 

 

 

Connor Reporting
WWW.connorreporting.com

317.236.6022

Case 1:18-cV-03713-TWP-|\/|.]D Document 49-8 Filed 01/03/19 Page 7 of 25 Page|D #: 1915

 

 

 

 

 

 

 

Barry |\/lagee Confidential
21 to 24 December21, 2018
21 23
1 different pieces, the messages that we get from 1 responding not in the sexual acts, but responding
2 various different witnesses together, and then any 2 to the fact that people, two or more, because the
3 other evidence that we might have, whether those 3 testimony was a little confusing of how many times
4 are pictures text messages, something 4 different people came in But there were at least
5 Q Why did you conclude that Jane Doe Was 5 two people who came in, took a picture, and she
6 incapacitated but that John Doe Was not responsible 6 seems to have no body response to that when
7 for knowing that she was incapacitated? 7 somebody barged in the door, she didn't turn her
8 A Well, at least nom, again, I'm trying to recall. 8 head. And so based upon that, and some varied
9 At least from what l am remembering from the case, 9 inconsistencies in the stories, that's how we came
10 we could not -- it didn't seem like that there was 10 to that determination
11 any kind of relationship there prior. There was 11 Q So doesn't that analysis go to incapacitation
12 also ~- it didn't seem like that even the friends 12 rather than whether Jane Doe actually gave
13 that they might have known, the common friends, 13 affirmative consent?
14 that there was any kind of communication there that 14 A Not necessarily because incapacitation in terms
15 might have led John to know or not know if lane's 15 of-- l mean, we weren't making a determination
16 behavior was out of the ordinary, ordinary, this 16 that she didn't get herself there And so in
17 was, you know, her -- yeah, her just being kind of 17 thinking about somebody who is incapacitated, there
18 drunk compared to, you know, really drunk or 18 could be other, you know, factors involved, you
19 blacked-out drunk. 19 know, whether that's stumbling everywhere, somebody
20 So it just -- we just didn't have enough 20 has to help her along maybe she told somebody else
21 information to make that determination very 21 that, you know, she didn't want to, but then she
22 specific lt seemed like, you know, based upon 22 ended up doing it. lt seemed much more likely that
23 people's actions or reactions, that one might have 23 that kind of related to the other, rather than
24 a determination of whether the other person has the 24 incapacitation Which again, the way these are, as
25 capacity to fully give consent or not. But in this 25 you know, is that we have to determine by the
22 24
l particular case, we could not make a very clear l preponderance of the evidence
2 determination lt was certainly discussed about 2 So is it possible she was incapacitated?
3 that. There was some discussion about 3 Sure. And maybe she was but we -~ because of
4 understanding incapacitation even from the picture 4 inconsistencies and other pieces, we could not come
5 and other witnesses, some witnesses talking about 5 to that conclusion at the level that we needed to.
6 her behavior at the party and her normal behavior 6 Q You indicated with respect to whether John Doe
7 but we still, at least l don't remember us 7 obtained affirmative consent that you found his
8 having -- orl don't have any -- l didn't have any 8 statements to be inconsistent?
9 clear understanding that we could definitely say, 9 A Yes.
10 you should have known this 10 Q Can you elaborate on those inconsistencies?
11 Q The panel, then, did find that Jane Doe did not ll A I'm going to try Let me try to get all of this in
12 give affirmative consent. What was the basis for 12 the room here. So yes. So there was
13 that determination? 13 inconsistencies in determining one, kind of that
14 A A part of it was testimony, her statements A part 14 whole piece of the story was fairly inconsistent in
15 of it was also just our observation from comments 15 terms of the going there There was inconsistency
16 that he made, which seemed very inconsistent about 16 to why they were going There was inconsistency in
17 the asking for every little act along the way And 17 terms of whether there was any kind of discussion,
18 then when we would come back, then he would just, 18 really, before it happened There was
19 you know, indicate that he started again, but 19 inconsistencies in whether the door was locked or
20 there -- you know, at that point in time, it wasn't 20 not locked, whether -- when he was asked about
21 clear that he had asked for consent then or any 21 various different things, penetration positions,
22 other time 22 Whether they should start again after the
23 And then at least a part of what we had to 23 interruption of people coming in, and the door
24 consider too was the picture, her body position and 24 being locked but yet people still came in, and
25 whether she -- she didn't seem like that she was 25 there was inconsistencies between John and some of
a CONNOR connor Reporting 317.236.6022

 

sit

assessment

s

   

Www.connorreporting.com

Case 1:18-cV-03713-TWP-|\/|.]D Document 49-8 Filed 01/03/19 Page 8 of 25 Page|D #: 1916

 

 

 

Barry |\/|agee Confidentia|
25 to 28 December 21, 2018
25 27
1 the witnesses in terms of -- it seemed like that 1 was the one that was asking about some gathering of
2 more than two people carne in And there Were some 2 consent for different actions. But l don't
3 people who came in who weren't the ones that took 3 remember at the moment what the words were or
4 the picture 4 whether l had asked about the going back to that,
5 One of the things was somebody had to come in 5 or how did they get back to that following this
6 and just got their clothes because it happened to 6 interruption of which he has to get up and there's
7 be their room, but wasn't the person taking the 7 been a picture taken So l don't remember that
8 picture And then just, you know, the locking of 8 very clearly so l can't answer that. l do remember
9 the door, and so when you stopped, at that point, 9 asking some questions about consent, but for the
10 when asked, there wasn't an affirmative answer that 10 various different actions
1 1 he asked again, "Do you want to continue?" 11 Q And then when you were in the deliberation meeting
12 And then making that a little more 12 with the other panelists on October 20, did you or
13 inconsistent was, if the door were locked, how did 13 the Other panelists replay any portion of the
14 people get in? l think that's all. 14 hearing audio to clarify your recollections?
15 Q Is it IU's policy that if there's a break in the 15 A 1 do not believe we did in this case
16 action, so to speak, that there has to be a verbal 16 Q Did you listen --
17 discussion before the parties would resume 17 A 1 was in a wonderful situation with the other
18 penetration, or could consent be communicated 18 panelists because she's very good at writing down
19 through other means? 19 notes. I'm good at circling and highlighting. And
20 A /Well, each act, so if I'm going to have oral sex 20 we kept coming back to that. And each of us had
21 with you, I should have asked you, "is it okay?" 21 written down phrases or things that we wanted to
22 And then if l decide that l want to digitally 22 remember about that. Now that 1 think about it, 1
23 penetrate you with my finger or something else, 23 think Latosha did play back one thing for us, but l
24 that should be a separate ask. And then if 1 want 24 don't remember exactly what it was related to.
25 to have, you know, vaginal or anal intercourse with 25 Q Did the panel members watch any portion of IUPD's
26 28
1 you, that should be a different ask. And if you 1 interview of Jane Doe or John Doe?
2 stop one act and then go back to another one, you 2 A NO.
3 really haven't asked for that again, because the 3 Q Did you-all listen to --
4 consent is given for that specific action at that 4 A Let me --
5 specific time So if l got permission to have 5 Q Go ahead.
6 vaginal sex with you yesterday, then that doesn't 6 A The only video that we had watched was one that was
7 count again ln this case, there seemed to also be 7 taken at the party.
8 this major interruption of people coming in, taking 8 Q The hearing file also included recorded interviews
9 a picture, of which Jane Doe had no recollection of 9 taken by Officer VanLeeuwen from the IUPD. Did you
10 until later when Somebody told her about it. 10 or the panel members listen to those audio
11 John Doe knew at the time I mean, he is ll recordings?
12 looking at the camera. He is flashing a peace 12 A No.
13 sign, smiling. And so that happened, it's 13 Q And the file also included an interview of John Doe
14 interrupted because in his testimony he talked 14 by the Monroe County prosecutor, J osh Radicke, did
15 about going back and locking the door. And yet, 15 you or the panel members listen to that interview?
16 then, other people came in. 16 A No, we had the written notes that we used of that
17 And she doesn't really -- as far as I'm 17 interaction between him and the police officer
18 remembering in her testimony, she doesn't really 18 Q Just looking through some notes, bear we me for a
19 ever acknowledge giving permission for those 19 moment, if you would.
20 things 20 A Okay.
21 Q So let me ask you, did any panelists ever ask John 21 MS. MACCHIA: ls this an okay time for me --
22 Doe whether he asked for consent to reengage in 22 MS. CHRISTENSEN: Hey, Mr. Magee, we'll take a
23 penetration after they Were initially interrupted? 23 quick break and go off the record.
24 A I'm not sure l can remember exactly. I'm not 24 (A recess was taken between 915 1 a.m. and
25 exactly sure what the words were l do believe l 25 10:03 a.m.)

 

 

 

C510NN0R
WWMWW §§ ta§a§§§

Connor Reporting
WWW.connorreporting.com

317.236.6022

Case 1:18-cV-03713-TWP-|\/|.]D Document 49-8 Filed 01/03/19 Page 9 of 25 Page|D #: 1917

 

 

 

 

 

 
     

Barry |\/lagee Confidential
29 to 32 December 21 , 2018
29 31
1 BY MS. CHRlSTENSEN: 1 trained to evaluate a witness's motivation in
2 Q So we're back on the record and after that break, 2 giving a statement?
3 you understand that you are still under oath, 3 A l would say yes but you're going to ask me for an
4 correct? 4 example and l'm trying to come up with one
5 A l do. 5 Q While you think about that, could you tell me
6 Q So I want to talk to you generally about the 6 whether you use -- whether you draw on your
7 training that you've received to serve as a 7 personal experience to make credibility
8 panelist on sexual misconduct hearings What sort 8 determinations?
9 of training have you received as to evaluating the 9 A No, not really. l think we hope, what we're
10 credibility of witnesses? 10 trained to do, is to walk in and see each case as
11 A We had several different sessions over the years 11 its own independent thing with individual people
12 looking at credibility, but mostly it comes down -- 12 who can each have lots of different kinds of
13 we are not trained, as others 1 know, are, looking 13 motivations The only thing that l would believe
14 at how people say things maybe their eye 14 would be consistent between all of our folks is
15 movements all those other kind of things Though 15 that they are at the university for a purpose, to
16 sometimes these are fairly obvious to us somebody 16 get an education But other than that, l don't
17 is -- you know, we can at least say the person gets 17 think that for me, personally, l could walk into a
18 very agitated at this point, or something made this 18 room and already have determined somebody's
19 person all of a sudden clam up or things We are 19 determinations or why they Would say or not say
20 more focusing on consistencies in stories thinking 20 what was then said either through the process or in
21 about the witnesses -- l mean, the Complainants and 21 front of the hearing panel. lt just seems like in
22 the Respondents and all of the witnesses' 22 these cases there is no -- well, there's some
23 statements for consistencies, and then trying to 23 consistency in processes there's not a lot of
24 figure out which ones seem to be consistent and 24 consistency in what people are saying, what people
25 which ones aren't consistent 25 are doing.
30 32
1 Could you repeat the question one more time? 1 l mean, l have heard cases where clearly there
2 Q Sure. I guess really, what tactics or methods are 2 have been findings and other cases there's no
3 you trained to use to evaluate credibility? 3 finding or not enough evidence to -- for us to come
4 A Well, as I was saying, in terms of the training for 4 to a conclusion that there was a fmding. And l
5 credibility is looking at, again kind of how does 5 have also heard cases where it's not -- in male and
6 all of this lay out. So if this person is saying 6 female, so it could be two men, two women, and so
7 something and it's consistent with what they said 7 their motivations might also be different or what
8 in other places in the process is it consistent 8 might come out of their mouth could be different
9 with what any of the other witnesses have said 9 We do, you know, a part of this is not just my
10 regardless of who has called the witnesses And 10 work with training for these hearing panels but
11 then some of those things also, then, end up being 11 all of my other work in terms of diversity. We do
12 consistent responses to questions when they are 12 know that there are some things that are out there
13 actually in front of the hearing panelists. 13 in the community that could potentially be playing
14 ln terms of other things you know, there's no 14 out in what it is as a panelist l am hearing from
15 blanket rule for everything, so we certainly can't 15 somebody. l don't know.
16 say, this type of person would be more likely than 16 A good example of that was you know, there's
17 the other person to give us honest answers That 17 a recent case l had where it was two male students
18 certainly wouldn't be there And again, as I said, 18 involved. This is a lot of social pressure when
19 even if there had been prior cases involving 19 it's two men involved to even come forward And
20 somebody, we wouldn't know that until after we had 20 that was very evident So l didn't have to assume
21 determined a finding for the case that we're 21 that. lt was just very evident from the comments
22 currently hearing l'm not sure if that's getting 22 they were making
23 to what you're wanting to, but if not, you can ask 23 So to wrap all that up again, l think that
24 another way and l might get it better. 24 we're trained to just see each individual thing as
25 Q All right. Thanks. Are you, as a panelist, 25 its very own case and to make a determination from
Connor Reporting 317.236.6022

1a

le

,, CQNNOR
restatement

WWW.connorreporting.com

 

Case 1:18-cV-03713-TWP-|\/|.]D Document 49-8 Filed 01/03/19 Page 10 of 25 Page|D #: 1918

 

 

Barry |\/|agee Confidentia|
33 to 36 December 21, 2018
33 35
1 what it is that we're hearing or the case notes 1 to make any decisions to do -- even what you would
2 that we are given horn the investigators or from 2 normally do, not even related to, you know, any
3 other people giving statements 3 kind of sexual behavior. And that you likely are
4 Q So in terms of an example about motivation, have 4 not going to remember much of that_ And it also
5 you had the experience that you've determined a 5 nequently in a panel setting or in the -- in
6 witness might lie about Whether he or she was 6 meeting with the folks WhO get them tO Writ€ their
7 drinking alcohol because that witness was under 7 statements they would probably describe what
8 21 years of age? 8 exactly that feels like for them or looks like for
9 A No, that's not normally been -- I mean, l don't 9 them when it happens A lot of times students say
10 believe anybody has ever told us that they 10 they went out because they wanted to get
11 weren't -- avoided talking about alcohol. ln my 1 l blacked-out drunk.
12 recollection there's probably only been two cases 12 So it's not drunk as in, l‘m no longer moving
13 my very first case l ever heard, actually, was one 13 and l'm just seeing stars And in her statements
14 where there was no alcohol involved Everybody 14 l think, she talked about that most of the time
15 agreed there was no alcohol involved All of the 15 when she is blacked-out drunk, that she has
16 parties witnesses included 16 enough ~- she can kind of rally and lots of other
17 But for the others l've had, you know, before 17 people don't even know that, even though she may
18 me a number of students who were under 21. And 18 know that about herself. Again, it's one of those
19 there is some inconsistency between all students 19 Words l think that somewhat has to be determined
20 between "l had one drink" and When you get around 20 based upon what people are saying about how they
21 to asking what "one drink" means well, one drink 21 are feeling, their actions how did this particular
22 could be anything from four ounces to 16 ounces 22 time compare to other times
23 But l don't believe l recall a time when l felt 23 So because she could have been blacked out,
24 like somebody wasn't telling me the truth about 24 you know, at the past ten parties and they may have
25 what they were drinking or how much they were 25 each looked a little bit different But it is
34 36
1 drinking 1 something that tells us that it's probably more
2 Q So in this particular case, the panel's decision 2 than "l've had a few drinks" or "l've had a buzz"
3 letter referred to John Doe's inconsistency in his 3 or "I was a little bit tipsy," so on a scale, it's
4 statements about whether he had been drinking Did 4 beyond those
5 the panel discuss his motivations at each point in 5 Q So in your training to serve as a sexual misconduct
6 time when he gave those statements and why he might 6 panel officer, have you had the opportunity or been
7 be giving inconsistent information about drinking? 7 asked to in any way review or keep tabs on errors
8 A No, as l recall, he had stated that he knew that he 8 made by other universities and colleges or by IU in
9 and the other party had both been drinking His 9 previous cases?
10 story was he didn't really go into necessarily how 10 A ln terms of the process or iii terms of outcomes?
11 much he felt intoxicated, which, you know, was kind 11 Q Either.
12 of a little bit different than the case here where 12 A Well, in our training we are always talking about
13 lane and a number of witnesses talked about Jane 13 processes and we do certainly consider other legal
14 being kind of functionally blacked out or, you 14 matters and we consider what's been given to us
15 know, kind of-- one of the reasons why l think 15 from the federal government, in terms of guidelines
16 somebody submitted the video of the party was to -- 16 and what those look like, and to think about how
17 because they felt like that she was as drunk as she 17 there's differences We do review the Clery Act to
18 has ever been or more so. 18 think about, you know, what's involved there in
19 Q You used the term "blacked out." Could you confirm 19 terms of reporting and the process for that
20 what you mean by that? 20 reporting to happen and how that's changing and
21 A Yeah, that's a good question When l first started 21 changed over time
22 doing this l thought "blacked out" meant you're on 22 ln terms of specifics to a particular case,
23 the floor with nothing But "blacked out," 23 sometimes there are examples brought up of things
24 typically, we refer to you are still able to 24 where we actually, we might actually -- l know a
25 function though you really don't have the capacity 25 couple of times we have actually read like a couple

 

 

 

 

1§QNN0R
11 Wf§$t§t§@?iw§t§§§

Connor Reporting
www.connorreporting.com

317.236.6022

Case 1:18-cV-03713-TWP-|\/|.]D Document 49-8 Filed 01/03/19 Page 11 of 25 Page|D #: 1919

 

 

 

 

 

 

Barry |\/|agee Confidential
37 to 40 December 21 , 2018
37 39
1 of paragraphs or something And then we've talked 1 Q Mr. Magee, I want to shift to talking more
2 about things that we've noticed there or what 2 specifically about the hearing in this case. Could
3 responses we might have to it or what kind of 3 you describe how the hearing room was set up?
4 questions we might have from that. But l don't 4 A Sure. lt's almost set up the same way every time
5 ever remember that we've specifically named a case 5 There are two entrances to a kind of oblong-shaped
6 or we came up with, you know -- we certainly didn't 6 room. One comes from kind of the hallway lobby
7 put in the names of either one of the parties So 7 area, the other one comes from the office areas
8 we were, you know, in a way, looking at 8 One door is facing west and the other one is facing
9 consistencies and we're looking at kind of best 9 south. You walk in, there's a long conference
10 practices in carrying out our responsibilities as 10 table in the middle of the room for a setup of a
11 well as the processes 11 hearing panel, there are three chairs on the north
12 Q So in the past couple of years say since 2016, has 12 side of the table, and on the right side, there are
13 anything stuck out to you as a trend either in the 13 no chairs at the table There is some space
14 regulation or in case studies? 14 between the table and the wall and there's two
15 A Well, l think at least, and l'm not sure if this is 15 chairs and a small table
16 true, but for me it's true, l think there have been 16 And then there is a moveable wall, like a big
17 changes from the Trurnp administration that 17 curtain kind of thing And then on the other side
18 certainly change what had come down kind of as 18 are two more chairs and a small table Most of the
19 directives from Obama and before that, even And 19 time, the Complainant sits on the side closest to
20 some of those -- l mean, we looked at mostly from a 20 the door to the lobby, which would be the east
21 procedural perspective and also just kind of a 21 side And then the Respondent sits on the other
22 double-check on ourselves to make sure that we are 22 side by themselves or with whatever adviser that
23 being very consistent with what we're doing and 23 they might bring with them.
24 that we are not predetermining somebody's 24 And then at the east end of the room is a
25 responsibility based on gender or other things 25 large television And in the middle of the table
38 40
1 Q Mr. Magee, how do you make a determination as to l is a telephone that we use There's a video camera
2 whether a certain piece of information is relevant 2 that's a direct connection to lUPD, a panic button
3 to the panel's decision-making process? 3 under the middle of the table on the side by where
4 A Well, sometimes that's not my determination The 4 the panelists sit. What other details do you want?
5 office has -- sometimes we don't get some pieces of 5 Q So is it accurate to state that the hearing
6 something just because it's determined that it is 6 panelists sit at a table from which they can see
7 not related to the specific charge lt could be 7 the Complainant and the Respondent?
8 good evidence for something but for the charge 8 A Yes.
9 that we are looking at, it may not fit there 9 Q And that the Complainant and Respondent cannot see
10 Sometimes, however, during a hearing something 10 one another because there is a curtain or divider
11 would be said or something would be in the written 11 between them?
12 record and we have -- we frequently have some 12 A That's true
13 discussion about whether that's relative to any of 13 Q You mentioned a large television Can everyone in
14 the questions that are involved here 14 the room see the television?
15 Because, you know, we can Only do -- We can 15 A Yes. l mean, l've not sat on the other side, but l
16 only make a determination based upon the charge 16 believe -- so typically, the person sitting closest
17 that's been given us We can't just come up with 17 to the television would be the Complainant So the
18 our own charge in our own way based upon anything 18 Complainant and the Complainant's adviser have no
19 that somebody said. So they may tell us something 19 problem seeing it. The TV is rather large
20 that could be against some university violation or 20 On the other side, again, l don't know from
21 even some law, but we can't, all of a sudden, come 21 where, typically the Respondent would sit on the
22 up with a new charge for that. So if it's not 22 east side of that little table But 1 think you
23 relevant to the specific charge that we're hearing 23 would still be able to see the TV from there
24 for, then we have to make a determination that we 24 Otherwise, if the Respondent had sat on the other
25 have to throw it out. 25 side of the table, there would be -- there would be
CONNOR Connor Reporting 317.236.6022

  

reassess

www.connorreporting.com

Case 1:18-cV-03713-TWP-|\/|.]D Document 49-8 Filed 01/03/19 Page 12 of 25 Page|D #: 1920

 

 

 

 

 

 

Barry |\/lagee Confldentia|
41 to 44 December21, 2018
41 43

1 absolutely no distraction, anything distracting 1 Q When did you Watch this Vid€° in MS- SPOUS'

2 from hill view of the television 2 office?

3 Q In this hearing, Were any materials portrayed or 3 A I want to say it was when we had taken a break and

4 played on the television? 4 the Respondent was meeting with his adviser to

5 A No. The witnesses were either on the phone or in 5 Write questions So we were watching it as a part

6 person The Only time We really, then, used the 6 of the evidence that we just didn't get because we

7 television was when it was just the panelists in 7 get a hard Copy of a file We don't normally get

8 the room. 8 the videos in advance

9 Q To do your deliberation discussion -- 9 Q So you watched it on October 19 during the course

10 A Yeah. 10 of the hearing at some point?
11 Q -- on the 20th? 11 A Yes.

12 A Yes_ We did, the panelists also reviewed7 as l 12 Q And was Libby Spotts present when the panel members
13 said earlier, the little film clip of the party but 13 Watched the video?

14 we viewed that, actually, on Libby Spotts' computer 14 A Y€S.

15 in her office 15 Q Did she make any comments about the video?
16 Q When did that happen? 16 A Nope. She just pulled it up for us because we

17 A That was after, at the end, because it was noted in 17 ObViOusly hadn"f S€€H it- And She knew Wh€r€ if

18 the file that was there, but __ and the other 18 was located because it didn't seem to be where it

19 panelists and l asked to see it, but it really 19 Was residing -- Where it Was supposed to be
20 didn't show much except a young woman dancing 20 residing but she pulled it right up and played it
21 Wildly on a floor, 21 for us. lt's a very short clip, anyway. So then
22 Q What Was Wild about her dance? 22 we just -- l mean, during breaks typically the
23 A Well, it didn't always seem like she had good 23 Pan€liStS, W€ don't normally even talk tO each
24 control of her balance lt just seemed more than 24 other but we had asked about it, the chair did not
25 just -- l mean, she had her arms raised up over her 25 have it to be able to pull up on the large-screened

42 44

1 head. She looked like she was perspiring. Her 1 TV. So we went and asked Libby, who was there, if

2 head kind of just kept rolling around and looking 2 she could pull it up for us.

3 down a lot. Other people around her were not quite 3 Q So --

4 that excited about the piece of music that was 4 A And not that we thought it was going to show us

5 playing as she was Other people were looking at 5 anything in particular. lt's just that a witness

6 her seeming to make fun of her. There are just 6 had said something about it and we noted in the

7 actions of like two of them, kind of their heads 7 file that it had been turned in

8 closer to each other, looking at her. She seemed 8 Q Let me ask you a question, then. I'm going to take

9 to be the center of attention 9 you back to the hearing room. You've explained
10 Q Was she wearing sunglasses in this video? 10 that it was set up so that the panelists could see

ll A Good detail. l don't know that l have the answer. 11 both Respondent and Complainant, but Respondent and
12 Sorry. 12 Complainant could not see one another. So you were

13 Q Do you recall if she was holding anything in her 13 able to observe John Doe throughout the hearing,

14 hands in the video? 14 correct?

15 A Yes. I'm trying to remember if it was both hands 15 A Yes.

16 or just one hand. She had a bottle of alcohol, but 16 Q Can you describe your observations of John Doe

17 l don't remember what kind. Seemed to be clear, 17 during the hearing?
18 Q So when you watched this video in Ms. Spotts' 18 A At least for me, my perceptions of him was he came

19 office, were the other panel members present with 19 off`, you know, as professional Obviously, for all
20 you? 20 parties involved in these cases there's got to be
21 A Yes. 21 some ~~ a lot of anxiety and emotion going on And
22 Q At that time, did you and the panel members discuss 22 in his own way, l could tell that he was pretty
23 the video? 23 anxious about this not in a -- anxious iri terms of
24 A No, not really. We don't normally do any 24 somebody trying to cover up that they did
25 discussion outside of that room. 25 something But just some normal kind of nerves
» CoNNoR Connor Reporting 317.236.6022

tennessee

Www.connorreporting.com

Case 1:18-cV-03713-TWP-|\/|.]D Document 49-8 Filed 01/03/19 Page 13 of 25 Page|D #: 1921

 

 

 

 

 

 

  

Barry Magee Confidentia|
45 to 48 December 21, 2018
45 47

l about this. And there is -- sometimes there was a 1 break.

2 little bit of frustration But there was nothing 1 2 Q You were also able to see Jane Doe throughout the
3 noticed that told me, you know, for me to be able 3 hearing; is that correct?

4 to make any kind of value judgment about him based 4 A Yes.

5 upon his interactions 5 Q And can you describe your observations of Jane

6 You know, 1 don't think that a person 6 Doe's demeanor and behavior during the hearing?
7 necessarily -- unlike what you might see on TV, 7 A Yes. Her kind of overall demeanor was very

8 where somebody looks like they are showing remorse 8 reserved She mostly kind of slouched in her

9 or saying something or they should have been crying 9 chair. You could tell that she was, 1 guess 1

10 or should have been doing anything else, every 10 would -- let's see. So 1 try to pan and not assume

11 person acts differently and reacts differently So 11 what it is, but she -- there were some tears that

12 1 don't ever put too much into that. But he just 12 she was having along the way. She did gain a

13 seemed like he was calm. He was organized in kind 13 little bit of, you know, not having tears as the

14 of what his thinking was, in the questions that he 14 hearing went on. lt was just when she first got

15 was asking. Because the questions between the 15 there, 1 think there was a lot of emotion that

16 witness and the Complainant are ones that are 16 welled up in tears. But she never did really come

17 developed and then the chair reviews those first. 17 across as, you know, overly assertive in terms of,

18 But questions that he could have asked any of the 18 you know, saying something that led us or led me to
19 witnesses are not necessarily scripted. He doesn't 19 believe that she was, you know, being aggressive
20 have to have those go through anybody else. So 20 towards anybody or -~ she was just very subdued. 1
21 there was nothing that l was determining from him 21 think that's the best word 1 can come up with.
22 that led me to feel like he was responsible or that 22 Unlike, you know, she wasn't like sitting up
23 he Wasn't telling the truth. 23 in her chair. She wasn't, you know, kind of bent
24 Q You mentioned that it appeared that he was anxious 24 forward, kind of in a way sometimes people do when
25 or had nerves about the situations Can you 25 they are listening to something She seemed very

46 4a

1 describe the physical behaviors that led you to _ l kind of just emotionally maybe worn out.

2 that conclusion? 2 Q During the hearing, the panel heard statements,

3 A Some of it was just at various different times when 3 testimony from witnesses indicating that Jane Doe
4 something would be said, he would look down. There 4 was crying and otherwise emotionally distraught on
5 were times when he was kind of sitting on the front 5 the night of September 4, 2017, at her sorority

6 of his seat and you could tell that he wanted to 6 house.

7 kind of jump in and correct or say something when 7 A Yes.

8 somebody else was talking. There was one time when 8 Q What was your understanding of the cause of her
9 1 think he was getting a little nustrated and he 9 emotional distress?

10 asked for a break. There was another time when his 10 A Gosh. Well, at least in my head, what l'm

11 adviser had wrote something down, and then it 11 remembering is that some of her sorority members

12 seemed like, at least from my perception, he 12 found her distressed and started talking to her,

13 decided not to go with that. And he kind of pushed 13 realizing what had happened But that by this

14 it away and said something different 14 point in time, some had already seen the picture as

15 Q You said that at one point -- 15 well. And so put those two-and-two kind of

16 A And it's just a -- go ahead. 16 together as to probably that's what was going on.

17 Q You said that at one point he appeared frustrated 17 And she -- 1 don't remember in my recollection

18 and that he asked for a break. What did you 18 whether -- or it just didn't come out whether she

19 observe that leads to your belief that he was 19 fully explained everything that had happened,

20 frustrated? 20 whether she told her complete story at that point

21 A Just his body motion in terms of it became a little 21 in time, though that wouldn't necessarily be

22 bit more jerky. He sat, as opposed to kind of a 22 inconsistent with other times, you know, that

23 leaning forward in a listening mood, he kind of sat 23 somebody has felt like somebody has assaulted them.
24 back, you know, kind of sat back heavily. And then 24 And it could also be determined by her -- she was

25 said something to his adviser and asked for a 25 still, at that point, had had a considerable amount

a CCNNOR Connor Reporting 317.236.6022
83~ … W§W§§§%§§§§ www.connorreporting.com

Case 1:18-cV-03713-TWP-|\/|.]D Document 49-8

Filed 01/03/19 Page 14 of 25 Page|D #: 1922

 

 

 

 

Barry Magee Confidentia|
49 to 52 December 21 , 2018
49 51
1 of alcohol in her body, if she drank as much as she 1 it misstates some of the things that are in the
2 and her ii'iends said she drank. So to be able to 2 document. But you can go ahead and answer.
3 remember all of the details to tell somebody the 3 THE WITNESS: What was that? l didn't hear
4 very first thing they say, hey, what's wrong, 4 you. I'm sorry.
5 wouldn't be unlikely. And then it moved fairly 5 MS. MACCHIA: 1 just made an objection real
6 quickly, at least in the material we got, to the 6 quick, but you can go ahead and answer.
7 concern about the picture 7 BY MS. CHRISTENSEN:
8 Q If you would look at that deliberation worksheet 8 Q Mr. Magee, the question is why Mr. Doe's testimony
9 that was emailed to you this morning. 9 about what happened at the party are not in the
10 A Yes. Whereabouts? 10 document. So I'm not telling you what's in the
11 Q On page 1, where the lower right-hand corner is 11 document. I'm asking you why Mr. Doe's testimony
12 marked IU 1? 12 about being led around and being kissed by Jane Doe
13 A Yes. 13 with his back against a wall doesn't appear in the
14 Q The second bullet discusses "Nonconsensual Sexual 14 document.
15 Contact." And the little empty bullet under that 15 A Uh-huh. Well, I'm not sure why it doesn't appear
16 in, "See statement and tile" and "During hearing, 16 there. lt's certainly in other places. l
17 Complainant stated at Sigma Phi Epsilon house, 17 certainly remember hearing about that. There was
18 Respondent would come up to her and kiss her for a 18 some inconsistency with that too. There were some
19 few seconds before she moved her head away." 19 who said they didn't see that at all, others who
20 A Uh-huh, yes. 20 agreed that that was what was happening, that they
21 Q What was the discussion that the panelists had 21 agreed with John in this case about what was going
22 regarding the kissing that occurred at the Sigma 22 on. But again, this is one of the inconsistencies
23 Phi Epsilon house? 23 in terms of some of these little pieces which made
24 A This was one of the places where there was a little 24 it somewhat difficult for us to, you know, just be,
25 bit of inconsistency between the two parties 25 this is 100 percent slam dunk here, because she
50 52
1 Ultimately, 1 think in our recollection -- or my 1 didn't remember some of these things He didn't
2 personal recollection of our discussions, we didn't 2 remember some of the things. And so in this case
3 really -- it wasn't an overly determining factor 3 here, when we were trying to think about and review
4 that something had happened here just because her 4 specific allegations and relevant policy under
5 statement was such, his was such, but we couldn't 5 rationale for the nonconsensual, so what this is
6 determine for sure that it was an aggravated kind 6 all leading to, is to whether she did give or was
7 of situation And there certainly were 7 able to give consent.
8 inconsistencies between the two regarding this 8 So as a background story, her leading him
9 particular thing as were there was, you know, some 9 around is different than some other kind of
10 others in terms of-- sorry, the Complainant, you 10 physical touching So kissing is different than
11 know, disagreed with his statement in terms of, you ll holding your hand Unwanted kissing is different
12 know, him kissing or touching her breasts, those 12 than we were kissing. And so in thinking about
13 things when they were over at the fraternity house, 13 some of the possibilities for or the rationale for
14 whereas, she didn't remember any of that happening 14 how we got to the determination of nonconsensual
15 at all. 15 contact, that was just, you know, a part of that in
16 Q So on this first page of the deliberation 16 terms of leading one around by their hand is not
17 worksheet, the panel chair apparently has written 17 sexual contact
18 Complainant's statement that John Doe had come up 18 Q I believe you just stated in your testimony that
19 to her and kissed her. But there's no reference to 19 there were inconsistent statements about whether
20 John Doe's contrary testimony that Jane Doe led him 20 Jane lDoe kissed John Doe with his back against a
21 around at the party and that she put his back 21 Wall. What Were the inconsistencies ill that
22 against a wall and kissed him. 22 testimony?
23 What's your understanding of why those 23 A Well, just whether that happened
24 statements aren't referenced in this analysis? 24 Q John Doe testified that it happened, correct?
25 MS. MACCHIA: I'm going to object, tirst, that 25 A Ye --

 

 

 
     

§coNNoR

1am assessment

Connor Reporting
www.connorreporting.com

317.236.6022

Case 1:18-cV-03713-TWP-|\/|.]D Document 49-8 Filed 01/03/19 Page 15 of 25 Page|D #: 1923

 

 

Barry l\/|agee Confidentia|
53 to 56 December 21 , 2018
53 55
1 Q I'm sorry. Go ahead. 1 the room while John and Jane Doe Were engaged in
2 A l was just going to say, we don't really have, at 2 intercourse, that they didn't observe decisive
3 least in my head, l don't recollect that we had any 3 movements from Jane Doe?
4 witnesses who stated that same thing, that she had 4 A Yes. 1 wasn't the one that asked the question, but
5 pushed him up or backed him up against a wall and 5 l think my fellow panel member asked what was her
6 Was kissing him. l do not -- at least right here 6 reaction, what was Jane Doe's reaction, and they
7 with no notes in front of me, don't remember any 7 said they didn't notice any reaction at all.
8 other witnesses saying that they observed that 8 Q If you would look on that deliberation worksheet at
9 particular event 9 page 6. The panel chair apparently typed that,
10 Q Does that amount to an inconsistency? 10 "Witnesses described Complainant's body as pretty
11 A lt could, depending ln this case, we don't have 11 still, no decisive movements while Respondent
12 anything really to compare that to except her 12 continued penetration."
13 story. So then there's inconsistency because she 13 \A Uh-huh. Where are you on that page?
14 said it didn't happen. He said that, you know, it 14 Q Page 6, the third black bullet point.
15 was all her coming on to him. And again, kind of 15 A When witnesses were asked -- okay, yeah, got it.
16 the leading around, to me those things are not 16 Q What was the panel's discussion about that point?
17 sexual contact in the way kissing might happen. 17 A About the witnesses' --
18 And then it relates a little bit later to the story 18 Q About the --
19 in terms of when they actually do get to the 19 A -~ statements?
20 fraternity house and, you know, his story comes 20 Q The statement that the Complainant was still while
21 across as there was, you know, some heavy petting, 21 penetration continued.
22 some discussion about what was going to happen 22 A Well, yeah, that certainly came up. l think in
23 Her story is clothes started corning off right away, 23 some way it confirmed what -- helped us to confirm
24 but there Weren't those other things. 24 what we were seeing with the photograph in terms of
25 Q Do you recall a witness named [Individual 6] 25 whether there was any body movement There was the
54 56
1 testifying that he observed Jane Doe's contact with , l face turning away or turning towards the camera or
2 John Doe at the party? 2 l remembering -- l'm forgetting some of the details
3 A Contact in -- what is that? What are you referring 3 in terms of who the person was who came in who said
4 to? 4 they saw what was going on, but they just got their
5 Q His, [Individual 6's] testimony that he observed 5 clothes and got out, and then the people that
6 Jane Doe leading John Doe by the hand, 6 actually came in and took the picture. But those
7 A l don't remember him specifically, but l do believe 7 statements kind of align with other statements in
8 that 1 remember somebody else saying that that was 8 terms of where she was in her capacity to continue
9 the case. Again, in my head, as a panelist, 9 with what was going on, how aware she was of what
10 leading somebody by the hand is not -- that has 10 was going 0n.
ll nothing really to do with sexual contact. 11 So in and of itself, it's just one little
12 Q Could it be an indication of the Complainant's 12 piece. But it certainly aligned with some other
13 state of mind leading up to sexual contact? 13 things other people were saying, what she was
14 A lt could. lt could mean that she‘s drunk. lt 14 saying, what the picture indicated was happening
15 could mean that she‘s happy. But l couldn't 15 Q From those Witnesses, [Individual 1] and
16 determine from one leading somebody around by their 16 [Witness 3], Was there any indication that
17 hand, that they are drunk or they are not drunk or 17 Respondent continued moving in a sexual manner when
18 that that's an invitation to have sex. lmean, 18 they Were in the room?
19 friends sometimes haul each other around the party. 19 A No.
20 lt doesn't necessarily have any indication of 20 Q Were you aware at the time of the hearing in this
21 something l mean, l think here in terms of her 21 matter on October 19 that the individual who took
22 perception of the kissing, you know, was that she 22 the photo and the individual who disseminated it on
23 didn't really want to kiss the person at all. 23 social media were both facing charges for those
24 Q Mr. Magee, do you recall witness testimony, that 24 actions?
25 when the students, however many there were, entered 25 A No. lt might have come up as a part of a

 

 

 

 

a CONNOR

reese 1

"~$L

§§”§“§ts§é@

 

Connor Reporting
Www.connorreporting.com

317.236.6022

Case 1:18-cV-03713-TWP-|\/|.]D Document 49-8 Filed 01/03/19 Page 16 of 25 Page|D #: 1924

 

 

 

 

 

   

t manhattan

 

Barry Magee Confidentia|
57 to 60 December 21, 2018
57 59

1 conversation, and Latosha had just indicated that 1 wonderful opportunity to help young men and women
2 that wasn't the matter We Were discussing today. 2 grow as leaders, as professionals, and as human

3 Butl didn't really know -- 1 knew a couple of 3 beings.

4 weeks later, just because the way We get panelists 4 And l believe that for myself and others. I

5 is Libby sends out an email requesting 5 don't think that that biases me towards them or

6 participation And it's based pretty much on time, 6 against them.

7 you know, the date, the place, how much time she 7 Q Paragraph 14 of your affidavit, you mentioned that
8 estimates that the hearing might take. And we 8 you were not influenced in any way by alleged

9 indicate our availability or not indicate our 9 external public pressure to make findings of

10 availability 10 responsibility against male respondents. What was
ll l indicated my availability to be on a hearing 11 your knowledge of the march held during IU's

12 panel. l didn't know anything about the case until 12 Welcome Week in 2018?

13 l received the file, that related to the other 13 A One second. I'm trying to -- was the -- that's --

14 incident, the people who took the picture, that it 14 my statement before, was that in the same email?

15 also involved John Doe in this case. And at that 15 I'm not finding it.

16 time I asked whether it was appropriate for me to 16 Q Oh, your affidavit?

17 hear the case, since l had already heard the other 17 A Yeah, Jessica sent me something just this morning,

18 one. And ultimately the case was then decided in 18 but it's just that deliberation sheet

19 some other fashion because l was told l was not 19 MS. MACCH[A: Do you have an email from me,
20 needed. 20 this is Melissa. Do you have an email from me that
21 Q Looking at your affidavit, it's Exhibit 65, and I 21 would have come a few minutes before that one that
22 believe it Was emailed back to you this morning. 22 has a couple other things attached? If not, l can
23 Paragraph 3 you indicate that you were the adviser 23 re-send it.
24 for Lambda Pi Phi fraternity. 24 A Hold on here. Let me look.
25 A Pi Lambda Phi. 25 BY MS. CHRISTENSEN:

58 60

1 Q Oh, sorry. Pi Lambda Phi. Is that a traditional 1 Q I'm not overly concerned about you looking at

2 Greek fraternity? 2 paragraph 14 unless you just want to. Really, I'm

3 A Yes. lt's currently an unhoused Batemity, though 3 just wondering generally, what was your knowledge

4 they do by groups of 18 or 20, they do live in the 4 of the march that occurred during IU's Welcome Week
5 same house together, but it's not a university 5 in 2018.

6 house that's recognized as a fraternity house, 6 A What was my knowledge of it? l knew it happened

7 though it is through l"U properties lt's a -- 7 Q And were you aware of--

8 yeah, it's a traditional naternity founded in the 8 A Go ahead Sorry.

9 late 1800s at Yale University. l have been 9 Q Were you aware of any other rallies or

10 involved in fraternity life ever since l was in 10 demonstrations in support of sexual assault

11 college. l was a chapter member, chapter 11 survivors that week?

12 president, regional governor, and then 1 became the 12 A That was the only one that I was really aware of.

13 national director of Phi Mu Alpha, which I did for 13 Imean, l knew of the situation because the young

14 nine years_ Came to IU_ And then l Was asked to 14 woman had worked in an area of our department But

15 be an adviser for Pi Lambda Phi, and I'm also their 15 1 don't know too much other than that.

16 cycling coach. 16 Q Were you aware that the Complainant who organized
17 Q So is there any conflict if you're a Greek life 17 the march had published documents about individuals
18 adviser in your service in a sexual misconduct case 18 who work at the OSC in public places online?

19 involving students who are also in fraternities and 19 A That's what l knew. l knew that she had been very
20 sororities? 20 vocal about, you know, what had happened And
21 A l don't find it. I mean, l could also, you know, 21 really, my only even understanding of some of those
22 belong to some other club. So l don't know that 22 things came during our staff training
23 that would have any determination about anything 23 Libby Spotts and -- gosh. Well, Andy Kalis
24 lmean, what 1 hope it's saying about me is that l 24 was there and Dave O'Quinn, and just didn't talk to
25 believe that fraternal organizations have a 25 us really about the case. They were just mostly

. CONNOR connor Reporring ~317.236.6022

Www.connorrepor'ting.com

 

Case 1:18-cV-03713-TWP-|\/|.]D Document 49-8 Filed 01/03/19 Page 17 of 25 Page|D #: 1925

 

 

 

Barry |\/lagee Confidential
61 10 64 DeCember 21, 2018
61 63
1 talking about kind of what had happened and to just l STATE OF INDIANA l
2 clarify some of the things that were out there that ) 551
3 weren't necessarily the truth. 2 C°UNTY OF HAMILT°N )
4 I mean, in this case, l didn't know anything 3
5 about the case before, because l didn't participate 4 I' A“`y D°man' RPR' CRR' CSR N°‘ lO'R`BOZZ’
6 in it. At least nom what l heard and what we were 5 N°tary Publie in and for the County °f Hamilt°n'
t ttttt… ttttttttttttt ttttttt-- : :;:;: :;G;:dl:::'d:;,;:::’:;:i:er::: ;:J‘;;f:i:::t
8 the Way _She had portrayed thmgs m tenns Ofnot 8 duly sworn to tell the truth, the whole truth, and
9 fe€lmg hk_e She had been heard and Some Of t_he 9 nothing but the truth in the aforementioned
10 specific kinds of statements And as a panelist on 10 matter;
11 other cases, that seemed inconsistent with my ll That the foregoing deposition was taken en
12 experiences in that We have to make> you knOW» a 12 behalf of the Piaim;iff, at the crimes of singham
13 fmdlng based upon the evidence' And inthe end’ 13 Greenbaum Doll, LLP, 2700 Market Tower, 10 West
14 that means that Whlle Something mlght have 14 Market Street, Indianapolis, Indiana, on Friday,
15 happened> Something inappropriate might have 15 December 21, 2018, pursuant to the Federal Rules of
16 happened, if we don't have enough evidence, then we 16 Civil Procedure,
17 have to have no fmding. And so that's really all 17 That Said deposition was taken down in
18 l thought abOllt lt WaS just that, agaln, Ith_ll'lk, 18 stenograph notes and afterwards reduced to
19 rethink in my head, consistency and what we are 19 typewriting under my direction ana that the
20 asked to do. And that is to really focus on what's 20 typewritten transcript is a true record of the
21 right in nont of us and to not bring other things 21 testimony given by the said deponent; and that
22 into the table. 22 signature was requested by the deponent and all
23 MS. CHRISTENSEN: Mr. Magee, l don't have any 23 parties present;
24 further questions for you_ YOuI- Counsel __ IU'S 24 That the parties were represented by their
25 Counsel might 25 counsel as aforementioned
62 64
1 MS MACCI_HA: NO questions. l I do further certify that I am a disinterested
2 MS CHRISTENSEN: Thank you SO much for 2 person in this cause of action, that l am not a
3 getting up early to take Care Ofthls Wlth uS_ 3 relative or attorney of either party or otherwise
4 Enjoy the rest Ofyour Vacation_ 4 interested in the event of this action, and that I
5 THE W'ITNESS~ okay Thank you_ 5 am not in the employ of the attorneys for any
6 6 party.
7 (Tlme noted: 11;06 a_m_) 7 IN WITNESS WHEREOF, I have hereunto sat my
8 8 hand and affixed my notarial seal this day
9 FURTHER THE DEPONENT SAITH NOT 9 of ____, zoia.
l 0 10 r§
ll ii § v t t
12 M/B@M/M§£ew
BARRY MAGEE 13
14 Amy DOmaIi, RPR, CRR, CSR NO. lO’R~?)OZZ
15 Notary Public
16
17
18 My Commission Expires:
19 September 30, 2025,
20 Residing in Hamilton County, Indiana
21
22
23
24
25

 

 

 

 

 

Connor Reporting
Www.connorreporting.com

317.236.6022

Case 1118-cv-03713-TWP-|\/|.]D Document 49-8 Filed 01/03/19 Page 18 of 25 Page|D #: 1926

Barry l\/|agee
December 21 , 2018

Confidential
lndex: 1..ca|endar

 

 

 

1 17.‘1018:1049:11,1256115
100 51:25

10:03 a.m 28:25

14 59:7 60:2

15 12:16

16 33;22

18 1211658:4

1800$ 58:9

19 4319 56121

1980 7110

2 10216

20 27112 58:4

2013 12111

2015 1114

2016 37:12

2017 48:5

2018 10116592126025
ZUth 17115182941111

21 3318,18
24 6:15

3
3 56:1657:23
35 1716,8

4
4 48:5

6

6 53.'25 55:9,14
6'$ 5415
65 9112,1357121

 

 

EXhlblts 8
M TREFF_35 319 17:6,8 808 513
M TREFF_65 31119:12,13 83 7.'10
57:21
9

9:51 a.m 28:24

A

ability 518 6116,19

absolutely 18:20 41:1
access 7120 8125 9:10 11:19,23
accident 4:22,25 512 7:10
accurate 12:12 40:5
acknowledge 26:19

act 22:17 25:20 2612 36:17
action 4:17 25:16 2614

actions 21 :23 27:2,10 35:21
42:7 56:24

acts 2311 45:11
actual 18:2
administration 37;17
advance 43:8

adviser 39:22 40:18 43:4
46111,25 57:23 58:15,18

affect 6:16,1912:20

affidavit 9:2,5,9,16 12:11 57:21
59.'7,16

affirmative 22112 23:13 2417
25110

age 33:3
aggravated 50:6
aggressive 47:19
agitated 29:18
agree 626

agreed 15:17 1616 33:15 51:20,
21

agreement 1513

ahead 2815 46116 51 :2,6 5311
6028

alcohol 33:7,11,14,15 42:16
49:1

align 56:7

 

aligned 56:12
allegations 52:4
alleged 59:8
Alpha 58;13

amount 14:21 1515 1911420:15
48:25 53:10

anal 25:25

analysis 23:11 50:24
Andy 60:23

answers 30:17
anxiety 44:21
anxious 44:23 45:24
apparently 50:1755:9
appeared 45:24 46:17
area 3917 60114
areas 39:7

arms 41:25

arrested 714

assault 10:23 60:10
assaulted 48:23
assertive 47:17
assume 5:1732120 47110
attached 9:5,15 59:22
attend 11:9,11

attended 10:1,15,20,22,25
11:5,8,10

attention 42:9

audio 27:14 28110
availability 57:9,10,11
avoided 33;11

aware 56:9,20 60:7,9,12,16

B

back 7:712:131326,231511,7
1626 1814 22:18 2612,15 27:4,5,
20,23 2922 44:9 46124 50121
51:13 52120 57222

backed 53:5

background 52:8
balance 41:24

barged 2317

bars 8:24

based 1419 21:22 2318 35:20

 

37.‘25 38:16,18 45:4 57:6 61113
basis 1111622:12
Bates 17:10
bear 28:18
beginning 12:2415:2
behavior 21:16 22:6 35:3 4716
behaviors 46:1
beings 5913
belief 46:19
belong 58:22
bent 47123
biases 59:5
big 39;16

bit 13520 1515 1617 1714 34112
35125 36:3 4512 46222 47113
49:25 53118

black 55114

blacked 34:14,19,22,23 35:23
blacked-out 21:19 35111,15
blanket 30115

blood 20:23

blown 17:22

body 22:24 2326 46121 49:1
55110,25

bottle 42:16
bounds 1313

break 6110,11,13 25115 28123
2922 43;3 46!10,18 4721

breakout 11 :6
breaks 43:22
breasts 50:12
Breatha|yzer 20:24
bring 39123 61:21
brought 36:23
bullet 1712 49:14,1555114
bulleted 16:21
bunch 1318
button 40:2

buzz 3612

C

calendar 10:17,21

 

 

at CONNOR ,
t seenaattse

Connor Reporting
www.connorreporting.com

317.236.6022

Case 1:18-cV-03713-TWP-|\/|.]D Document 49-8 Filed 01/03/19 Page 19 of 25 Page|D #: 1927

Barry l\/lagee
December 21 , 2018

Confidential
|ndex: called..disagreed

 

 

called 6:2 30:10

calm 45:13

camera 26;12 40:1 56:1
capable 18:11,22
capacity 21 :25 34:25 56:8
car 4:22,25 512 7:10

care 62:3

carrying 37:10

Ca$e 517 7:12,14,17 8:10,12,17,
211321415:10,11,1218:15,23
19:11 20:13,20 21:9 2221 2617
27:15 30:21 31110 32117,25
33:1,13 34:2,12 36:22 37:5,14
39:2 51:21 52;2 53:11 5419
57:12,15,17,18 58118 60125
61 :4,5

cases 8:11 13:25 14:7,9 18:19
30;19 31:22 32:1,2,5 33:12 36:9
44:20 61 :11

center 42:9
certified 12:1

Chair 12:213:1414:216:15
17:14,18,19 43124 45:1747:9,
23 50;1755:9

chairs 14:6 39:11,13,15,18
chance 18:21

change 37:18

changed 7:25 36:21
changing 36:20
chapter 58:11

charge 16:24,25 38:7,8,16,18,
22,23

charged 7:1,414:15
charges 15:22,23 18:24 56:23

Christensen 4:15 28:22 29:1
51 :7 59:25 61 :23 6212

circling 27:19
circumstances 19:17

clam 29:19

clarify 27:1461:2

clear 6:6 12:11 22:1,9,21 42:17
Clery 36:17

clip 41:13 43;21

closer 42:8

closest 39:1940:16

clothes 25:6 53:23 56:5

 

club 58:22
co-panelists 12:22
coach 58:16
colleague 4:16
college 58:11
colleges 36:8
comments 22:15 32:21 43:15
common 21:13
communicated 25:18
communication 21:14
community 32:13
compare 35:22 53:12
compared 21:18

Complainant 15:13 39:19
40:7,9,17,18 44:11,12 45:16
49:17 50:10 55:20 60:16

Complainant's 40:18 50:18
54:12 55:10

Complainants 29:21
complete 6:22 48:20
computer 41:14
concepts 18:2
concern 49:7
concerned 60:1
conclude 2125

conclusion 18:7 20:4 24:5
32:4 46:2

conditions 6:18

conference 10:23,25 11:5 39:9
conferences 11:11,14,15
confirm 34:1955:23
confirmed 55:23

conflict 58:17

confusing 23:3

connection 40:2

conscious 15:10

Con$ent 18:1219:1 21:25
22:12,21 23.'13 2427 25118 2614,
22 27:2,9 52:7

considerable 48:25
consistencies 29:20,23 37:9

consistency 13:12 31 :23,24
61:19

consistent 29:24,25 30:7,8,12

 

31:14 37:23

contact 49:15 52:15,17 53:17
54:1,3,11,13

context 4:21 7:9
continue 25:11 56:8
continued 55:12,21 56:17
contrary 50:20

control 41:24
conversation 13:2 57:1
convicted 6:24 7:1

copy 9:5 43:7

corner 17:11 49:11

correct 5:11 29:4 44:14 46:7
47:3 52:24

counsel 61:24,25
count 26:7
County 28:14

COUpie 10:14 1413 36125 37212
57:3 59:22

court 5:2015:16
courtroom 5:10
cover 44:24
create 15:20
creating 5:20

Credibilify 29:10,12 30:3,5
31:7

crime 6:24 7:2
crying 45:9 48:4
curtain 39:1740:10
CV 9:5

cycling 58:16

dance 41 :22

dancing 41:20

date 57:7

Dave 60:24

day 12:14

day-long 1028
debating 12:21

decide 25:22

decided 16:446:1357:18

 

decision 16:18,1934:2
decision-making 38:3
decisions 1625 35:1
decisive 55:2,11
defendant 7:17
deliberating 12:21 15:23

deliberation 14:2015:1,5,24
17:1218:8,13 27:1141:9 49:8
50:16 55:8 59:18

demeanor 47:6,7
demonstrations 60:10
department 60;14
depend 11:17
depending 53:11
depends 12:5
deposed 5:2

deposition 4:18,21,25 515 7:13
8:3,6,15 9:11,1317:7,8

depositions 4:24 5:1

describe 35:7 39:3 44;16 46:1
47:5

designated 9:11
detail 42:11
details 8:12 40:4 49:3 56:2

determination 13:1,1319:18
21 :21 ,24 22:2,13 2311 0,15
32:25 38:1,4,16,24 52:14 58:23

determinations 31:8,19

determine 18118 1913,9 23125
50:6 54;16

determined 30:21 31:18 33:5
35:19 38:6 48:24

determining 13:17,22 20:13
24:13 45:21 50:3

developed 45:17
development 10:4
differences 36:17
differently 45:11
difficult 621 51:24
digita||y 25:22
direct 40:2
directives 37:19
director 58:13
disagreed 50:11

 

 

60NNOR
"§“"7§55 » §§ §§§5§:9”

 

Connor Reporting
WWW.connorreporting.com

317.236.6022

Case 1118-cV-03713-TWP-|\/|.]D Document 49-8 Filed 01/03/19 Page 20 of 25 Page|D #: 1928

 

Barry |\/lagee Confidential
3 December 21, 2018 |ndex: disclose..guidelines
disclose 9:19 early 6213 found 14:16,18 1917 2417 48:12
discuss 1911334:5 42122 east 39120,24 40122 F founded 58:8
discussed 1612 20120 2212 easy 5122 face 56;1 fraternal 58125
discusses 49114 education 31116 facing 39;3 56;23 fraternities 58:19
discussing 1618 181105712 elaborate 24:10 fact 232 fraternity 50:13 53120 57124

discussion 12120 15124 17114
2213 24117 25117 38113 4119
42125 49121 53122 55116

discussions 5012
disseminated 56122
distracting 41:1
distraction 4111
distraught 4814
distress 48:9
distressed 48112
diversity 32:11
divider 40110

document 17:13,20 51:2,10,
11,14

documents 8114,16 911 1219
1715 60:17

DOe 411615113,14,23,2418111
19113,24,25 2015 2115,6 22111
23112 2416 2619,11,22 2811 ,13
44113,16 47:2 4813 50118,20
51 :12 52120,24 5412,6 55:1,3
57115

DOe'$ 3413 4716 50120 5118,11
5411 5516

door 2317 24119,23 2519,13
26115 3918,20

double-check 37122
draft 16118,19

drank 4911,2

draw 3116

drink 33120,21

drinking 3317,25 3411,4,7,9
drinks 3612

15 54:14,17
dunk 51125

eager 1216
earlier 1315 41113

 

drunk 21118,19 34117 35111,12,

 

email 17116 57:5 59114,19,20
emailed 1715 4919 57122
emotion 4412147115
emotional 4819
emotionally 4811,4
employees 9124

empty 49:15

end 12:2516:1,16 30111 39124
41117 61113

ended 1612 23122
engaged 5511
Enjoy 6214
entered 54125
entire 19:16
entrances 3915
Epsilon 49117,23
errors 3617
establish 14121
estimates 57:8
evaluate 3013 3111
evaluating 2919
evening 1615
event 5319

evidence 1919 2113 2411 3213
3818 4316 61113,16

evident 32:20,21
examples 36123

excited 4214

Exhibit 9112,131716,8 57:21

experience 9:17 12119 3117
3315

experiences 61:12
explain 13120
explained 4419 48119
external 5919

eye 29;14

 

factor 14:11 5013
factors 1411123:18
fair 613

fairly 11116 2015,14 24114 29116
4915

fashion 57119

federal 36115

feel 45122

feeling 35121 61:9
feelings 61:7

feels 3518

fellow 5515

felt 33123 34:11,17 48123
female 3216

figure 12:9,1429124

file 2818,13 41118 4317 4417
49:16 57:13

filling 19;20
film 41;13
find 13;2422;1158;21

finding 1514 30121 3213,4 59115
61113,17

findings 3212 5919
finds 17:1

fine 17:17

finger 25123

finish 6112

fit 3819

flashing 26112

floor 34:23 41121
focus 61120
focusing 1911529120
folks 31:14 35:6
forgetting 5612

form 1612019:19 20110
forward 32119 46123 47124

forwarded 919

 

5812,3,6,8,10

frequently 1415 1916 3515
38112

Friday 1612
friends 21112,13 4912 54:19

front 30:13 31121 4615 5317
61121

frustrated 46:9,17,20
frustration 4512

full 6122 41:2

fully 91162112548119
fun 4216

function 34125
functionally 34114

G

gain 47112
gathering 2711
gave 20:23 23112 3416
gender 37125
generally 2916 6013
get all 8;1724:11

give 5:411117131714:7,231911
21125 22112 30117 5216,7

giving 18111 26:19 3112 33:3
3417

good 121231617,1819116
27118,19 32116 34121 3818
41123 42:11

gosh 513 48:10 60123
government 36115
governor 58112

great 5;1615119

Greek 5812,17

groups 7121 5814

grow 59;2

guess 91201215 3012 4719
guidance 13121 1418,23
guidelines 36115

 

5¢0~~031
eeeze§igeme§§;

Connor Reporting
www.connorreporting.com

317.236.6022

 

Case 1:18-cV-03713-TWP-l\/|.]D Document 49-8 Filed 01/03/19 Page 21 of 25 PagelD #: 1929

4

Barry l\/lagee
December 21 , 2018

Confidential
lndex: half..long

 

half 19116

hallway 39:6

hand 42116 52111,165416,10,17
handouts 11113

hands 42114,15

happen 36120 41216 53114,17,
22

happened 7118 8:9,181315,19
1916 24118 2516 26:13 48113,19
5014 5119 52:23,24 6016,20
6111,15,16

happening 50114 51:20 56:14
happy 54115

hard 181244317

harder 617

haul 54119

head 818,1212113151151913
2318 42:1,2 48110 49119 5313
54:9 61:19

heads 4217
hear 511413114,18 5113 57117

heard 5117 8111 1414,518119
3211,5 33113 4812 57117 6116,9

hearing 10161612 17112,23
27114 2818 30113,22 31 121
32110,14 3311 38110,23 3912,3,
114015 4113 43110 4419,13,17
4713,6,14 4812 49116 51117
56120 57:8,11

hearings 2918
heavily 46124
heavy 53:21

held 1014 59111
helped 55123

hey 28122 4914
highlighting 27:19
Hold 59:24
holding 4211352111
honest 30117
hope 3119 58:24
hours 6115161719112 20;15

house 4816 49117,23 50113
53120 5815,6

 

 

human 5912

identification 91141719
important 20112
in-person 9:22
inappropriate 61115

incapacitated 19113,25 2015
2116,7 23117 2412

incapacitation 19:15 2214
23111,14,24

incident 57114
included 2818,1333:16
including 919

inconsistencies 2319 2414,10,
13,19,25 5018 51122 52121

inconsistency 24115,16 33119
3413 49125 51118 53110,13

inconsistent 22116 2418,14
25113 3417 48122 52119 61111

independent 31111
lndiana 10122
indicating 48:3
indication 54112,20 56:16

individual 31111 32124 53125
5415 55115,21,22

individuals 60117
influenced 5918

information 8124 17119 21121
34:7 3812

initially 26123
instance 15122
instances 61215117
interaction 28:17
interactions 45:5
intercourse 251255512
interrupt 616
interrupted 26114,23
interruption 24123 2618 2716
interview 2811,13,15
interviews 81182818
intoxicated 34111

investigators 3312

 

invitation 54118

involved 711318124 23:18
32118,19 33114,15 36118 38114
44120 57115 58110

involving 30119 58:19

iU 712015171711018:10 3618
49112 5817,14

iU'S 25115 59111 6014 61124
lUPD 2819 4012

IUPD's 27125

lUPUl 1114

ix 9218,251011 1116

Jane 15114,2318111 19113,25
2014 2115 22111 23112 2619 2811
34113 4712,5 4813 50120 51112
52120 5411,6 5511,3,6

Jane's 21115
Jason 12114,15
jerky 46122
Jessica 59;17
Jessie 4116

John 411615113,2319124 2116,
15 2416,25 26111,2128:1,13
3413 44113,16 50118,20 51121
52120,24 5412,6 5511 57115

Josh 28:14
judgment 4514
jump 4617

Kalis 60123

kind 11116,201312014111,12
161221712,3 20125 21111,14,17
23123 24113,17 29115 30:5
34111,14,15 3513,16 3713,9,18,
21 3915,6,17 4212,7,17 44125
4514,13 4615,7,13,22,23,24
4717,8,23,24 4811,15 5016 5219
53115 5617 6111

kinds 31112 61110
kiss 49118 54:23
kissed 50119,22 51112 52120

kissing 49122 50112 52110,11,
12 53:6,17 54122

knew 7115 19124 26111 3418

 

knowing 2117

knowledge 6123 13124 14:1,6
59111 6023,6

label 17:10

Lambda 57124,25 5811,15
large 39:25 40113,19
large-screened 43125
late 513 5819

Latosha 27123 57:1

law 38121

lawsuit 716,9,11

lay 30:6

leaders 59;2

leading 5216,8,16 53116 5416,
10,13,16

leads 46119
leaning 46:23
leave 8121,22

led 19118 21115 45122 4611
47118 50:20 51112

legal 36113
length 13122

letter 16116,18,20,251714
19119,22 3413

level 14114 1619 2415

Libby 41114 43112 4411 5715
60123

lie 3316

life 58110,17

listen 271162813,10,15
listening 46:23 47125
listing 1016

live 58:4

lobby 39:6,20

locate 15117

located 43:18
locked 24119,20,24 25113
locking 2518 26115
logistical 16:12
logistics 1518

 

 

huh-uh 5;25 investigators. 20:9 43:17 573 60:6,13,19 long 51312181512,241819
CONNOR Connor Reporiin 317 236 6022
a 1 ,5. , 5 9 . .
G:,K§@§§§Y§YY§W$§§ Www.connorreporting.com

Case 1118-cV-03713-TWP-l\/|.]D Document 49-8 Filed 01/03/19 Page 22 of 25 PagelD #1 1930

5

Barry Magee
December 21 , 2018

Confidentlal
lndex: longer..perception

 

19112,21 3919
longer 1316 35112
longest 14:201914
looked 35125 37120 4211

lot 20121 31123 32118 3519 4213
44121 47115

lots 9:2414163111235116
lower 1711049111

M

Macchia 918 1715 28121 50125
5115 59119 6211

made 1212513113 22116 29118
3618 5115,23

Magee 4114 28122 3811 3911
5118 54124 61:23

major 2618

make 13131615 21121 2211 3117
32;25 3511 37122 3811,16,24
4216 43115 4514 5919 61112

makes 81411121
making 1519 23115 25112 32122
male 3215,1759110
mandatory 1017
manner 56117

march 59111 6014,17
marked 9113171849112
material 11 :24,25 4916
materials 111174113
matter 56121 5712
matters 36114

means 25119 33:21 61114
meant 34122

media 56123

medical 6118
medications 6115
Nleek 4116

meeting 1818 2016 27111 35:6
4314

Meg 4115
Melissa 59120
member 5515 58111

members 27125 28110,15
42119,22 43112 48111

 

 

memory 717
men 3216,195911

mentioned 1017 40:13 45124
5917

messages 2111,4
met 411419112
methods 3012
middle 39110,25 4013
mind 54113
minutes 59121

misconduct 9118 10118 1212,7,
1917:12 2918 3615 58118

misstates 5111
moment 27:3 28119
Monroe 28114
months 1413
mood 46:23

morning 9110171618:13 4919
57:22 59117

motion 46121

motivation 3111 3314
motivations 31113 3217 3415
mouth 3218

moveable 39116

moved 4915,19
movement 55125
movements 291155513,11
moving 35112 56117

Mu 58113

music 4214

N

named 7111,17 3715 53125
names 15:16 3717
narrative 161201714
national 58:13

necessarily 23114 34110 4517,
19 48121 54120 6113

needed 2415 57120
nerves 44125 45125
night 1612 48:5

nonconsensual 49114 5215,14

 

normal 8116 2216 44125
north 39111
noted 411174416

notes 8:17,2211113,21 2019
27:19 28116,18 3311 5317

notice 55:7
noticed 3712 4513
number 1217 33118 34113

0

O'QUlNN 60124

oath 519 2913

Obama 37119

object 50125

objection 5115
obligation 517
oblong-shaped 3915
observation 22:15
observations 441164715
observe 44113 46119 5512
observed 5318 5411,5
obtained 2417

obvious 29116
occasion 1111
occurred 49:22 6014

October 10116171151819
27112 4319 56121

Office 3815 3917 41115 42119
4312

officer 2819,1736:6
official 1611,16
online 60118

open 17116

operate 1211
opportunity 3616 5911
opposed 1014 1215 14117 46122
oral 25120

order 615

ordinary 21116
organizations 58125
organized 4511360116

original 1513

 

OSC 60118

ounces 33122
outcome 12:21
outcomes 16110 36110
overly 47117 5013 6011

p

pan 47;10

panel 12121711 181919112
2211127125 28110,15 31121
3415 3515 3616 39111 42119,22
43112 4812 50117 5515,9 57112

panel's 17114 3412 3813 55116

panelist 1016 13121 2918 30125
32114 5419 61110

panelists 1018 1614 26:21
27112,13,18 30:13 4014,6 4117,
12,19 43123 44110 49121 57:4

panels 1218,17,20 32110
panic 4012

paper 8123 11120
paragraph 57123 5917 60:2
paragraphs 16121 37:1

part 71161011214:715141611
20112 22114,23 3219 4315 52115
56125

participate 6115
participation 5716

parties 811915110,1125:17
33116 35124 3717 44120 49125

party 7:6,19 2216 2817 3419,16
41;13 50:21 51:9 54:2,19

past 35124 37112
PDF 919

peace 26;12
pending 6112,13
penetrate 25:23

penetration 24121 25118 26123
55112,21

people 13110 23:2,4,5 24;23,24
25;2,3,14 26;8,16 29:14 31;11,
24 3313 35:17,20 42:3,5 47:24
56;5,13 57114

people's 21:23
percent 51125
perception 46112 54:22

 

 

5coNNogv
6666561166

Connor Reporting
Www.connorreporting.com

317.236.6022

Case 1118-cV-O3713-TWP-l\/|.]D Document 49-8 Filed 01/03/19 Page 23 of 25 PagelD #1 1931

Barl'y Magee
December 21 , 2018

Confidential
lndex: perceptions..rest

 

perceptions 44118
permission 2615,19

person 912211121 13:11,15
14:2415161712418121 1911,6,9
21124 2517 29117,19 3016,16,17
40116 4116 4516,11 54123 56:3

person's 20110
personal 3117 5012
personally 31117
perspective 37121
perspiring 4211
petting 53:21

Phi 49117,23 57124,25 5811,13,
15

phone 5:22 617 4115
photo 56122
photograph 55124
phrases 27121
physical 4611 52110
P’i 57124,25 5811,15

picture 2214,24 2315 2514,8
2619 2717 48114 49:7 5616,14
57:14

pictures 7123 2114

piece 8123 11120 24114 3812
4214 56112

pieces 2111 2414 3815 51123
place 5717

places 3018 49124 51116 60118
plaintiff 4:17

play 1519 27:23

played 4114 43120

playing 321134215

point 6110 912 1312,16 22120
2519 29118 3415 43110 46115,17
48114,20,25 55114,16

points 16121 1712
police 28117
policy 251155214
portion 27113,25
portrayed 4113 6118
position 22124
positions 24121
possibilities 52113

 

 

potentially 32113
Powerpoint 10118
practice 11112
practices 37110
predetermining 37124
prepare 815,14
prepared 17114
preponderance 2411
present 4211943112
president 58112
pressure 321185919
pretty 44122 5511057:6
Prevention 10123
previous 36:9
previously 91131718
prior 131242111130:19
probation 13:16
problem 40119
procedural 37121

process 8116 3018 31120 36110,
19 3813

processes 31123 36113 37:11
professional 1013 44119
professionals 5912
properties 5817
prosecutor 28114
provide 6122

public 5919 60118
published 60117

pull 10117431254412
pulled 43:16,20
purpose 31:15
pushed 461135315

put 9120 1012 20125 3717 45112
48115 50121

Q

question 5118,21 6113 9115
12123 18111 19124 2012,3 3011
34:21 4418 5118 5514

questions 516,8,13 20117 2719
30112 3714 38114 4315 45114,15,
18 61124 6211

 

quick 515 28123 5116
quickly 2015 4916

R

Radicke 28114
raised 41:25
rallies 60:9
rally 35116
rationale 5215,13
re-send 59123
reach 2014
reaction 5516,7
reactions 21:23
reacts 45111
read 36125
reads 17111
real 151165115
realizing 48113
reason 6121 7123
reasons 34115

recall 719 91210115111319111
2118 33123 3418 42113 53125
54124

receive 11113
received 29:7,9 57113
recent 32:17

recess 28:24
recognized 5816
recollect 5313

recollection 2619 33112 48117
5011,2

recollections 27:14

record 4114 5120 616 28:23 29:2
38112

recorded 28:8
recordings 28111
reengage 26122
refer 1511234124
reference 50119
referenced 50:24
referred 3413
referring 17;135413

 

refresher 4115 515
regional 58112
regular 11116
regulation 37:14
regulations 1117

related 516 23123 27124 3512
3817 57113

relates 53118
relationship 21111
relative 2015 38113
relevant 9118 3812,23 5214
rely 13121

remember 819,11 111819114
2217 26124 2713,7,8,22,24 3514
3715 42115,17 48117 4913 50114
51117 5211,2 5317 5417,8

remembering 2119 26118
48111 56:2

remorse 4518
repeat 3011
repercussions 1915
replace 15:18
replay 27113
reporter 512015116
reporting 36119,20
represent 4116
requesting 5715
required 9121,23,25
reserved 47:8
residing 43119,20
respect 11112 2416

Respondent 39121 4017,9,21,
24 4314 4411149118 55111
56117

respondents 29:22 59110
responding 2311
response 2316
responses 5123 30112 3713
responsibilities 37110

responsibility 1311 1619 20:19
37:25 59110

responsible 1311 14116,18
181251918,10 2116 45122

rest 6214

 

 

5coNNon
6511:96651136

Connor Reporting
WWW.connorreportlng.com

317.236.6022

Case 1118-cV-O3713-TWP-l\/|.]D Document 49-8 Filed 01/03/19 Page 24 of 25 PagelD #1 1932

7

Barry l\/lagee
December 21, 2018

Confidential
lndex: resume..time

 

resume 25:17
rethink 61:19
rethinking 818

review 8114,20 1814 3617,17
52:3

reviewed 171341112
reviews 45117
right-hand 1711149111
rolling 4212

room 8:22 17:23 24:12 2517
31118 3913,6,10,24 40114 4118
42125 4419 5511 56118

room-sized 17:22
rule 30:15

rules 515 7:20 811
résumé 9:6,10,151012

S

sanction 13117,22
sanctions 1312416:11
sat 40:15,24 46122,23,24
Saturday 16161711518113
scale 3613

scratch 19122

screen 17121

scripted 45119

seat 46:6

seconds 49119

sends 57:5

sense 814

sentence 1711 1813
separate 25:24
September 4815
series 516

serve 2917 3615
served 12:7,16
service 58118

serving 12:19
sessions 1116,10,12 29111
set 39:3,4 44110

 

 

setup 39;10
sex 25120 2616 54;18

sexual 911810:18,231212,7,19
17112 2311 2918 3513 3615 49:14
52117 53117 54111,13 56117
58118 60110

shape 1816
sheet 59118
shift 3911
short 43121
show 41120 4414
showing 4518

side 8124 39112,17,19,21,22
4013,15,20,22,25

Sigma 49117,22

sign 26113

signing 912

similar 1313,5,24 1419 16122
sit 161144014,6,21

sits 39119,21

sitting 401164615 47122

situation 14113 27117 5017
60113

situations 1311545125
slam 51125
slouched 4718

small 39115,18
smiling 26113

social 32118 56123
somebody's 31118 37124
sororities 58120
sorority 4815,11

sort 9:17 2918

south 3919

space 7120 39:13
speak 25116

specific 11110 21122 2614,5
3817,23 5214 61110

specifically 1015 3715 3912
54:7

specifics 36122
spend 1819 19123 2011 ,21

 

staff 60122
stars 35113
start 16123 24122

Started 12:15 22119 34121
48112 53123

State 1116 4015 54113
Stated 3418 49117 52118 5314

statement 16123 3112 49116
5015,11,18 55120 59:14

statements 8120 20110 22114
2418 29:23 33:3 3414,6 3517,13
4812 50124 52119 55119 5617
61110

Statewide 10123
stop 2612
stopped 2519
stories 2319 29120

story 24114 34110 48120 5218
53113,18,20,23

structure 1813
stuck 37113
student 1311914112

students 7122 32;17 33118,19
3519 54125 58119

studies 37:14
stuff 16:12 20111
stumbling 23:19
subdued 47120
submitted 34:16
substantial 20114
sudden 2911938121
suing 7115
summaries 8:18
sunglasses 42110
support 60110
supposed 43119
survivors 60111
suspend 13111
suspended 1311014124

T

table 39110,12,13,14,15,18,25

 

tactics 3012

takes 14120 1514 1914
taking 2517 26:6

talk 2916 43123 60124

talked 26114 34:13 35114 3711

talking 2215 33111 36112 3911
4618 48112 6111

tears 47111,13,16
telephone 4011

television 39125 40:13,14,17
4112,4,7

telling 33124 45123 51110
tells 3611

ten 35124

term 34119

terms 13141513,516110,12,22
23114 24115,17 25113014,14
32111 3314 36110,15,19,22
44123 46121 47117 50110,11
51123 52116 53119 54121 55124
5613,8 6118

test 20123

testified 4118,24 52124
testify 6116,19
testifying 5411

testimony 6122 13123 1611
22114 2313 26114,18 4813 50:20
5118,11 52118,22 5415,24

text 2114

thing 121251412018141914
27123 31111,13 32124 39117
4914 5019 5314

things 818,9 9123 131181415,
16,251516181171912 24121
2515 26120 27121 29:14,15,19
30111,14 32112 36123 3712,25
50113 511152:1,2 53:16,24
56113 59122 60122 6112,8,21

thinking 141121518181219:23
23117 29120 45114 52112

thought 34122 4414 61118
thoughts 1613
throw 38125

time 513 11123 14122 1512,5
1611717121,2419115,16,23
2011,15,21 22120,22 2615,11
28121 3011 33123 3416 35114,22

 

 

sem"g 355 Spons 43;12 @0;23 401316’22»25 61¢22 36;21 39:4,19 4116 42:22 46:8,

settled 7114 . 10 46:14,21 56;20 57;6,7,16
spotts' 41:14 42;18 43;1 tabs 3617

555 CONNOR Connor Reporting 317.236.6022

8 §§§§§W®§W§”Y§W

Www.connorreporting.com

Case 1118-cV-O3713-TWP-l\/|.]D Document 49-8 Filed 01/03/19 Page 25 of 25 PagelD #1 1933

Barry Magee
December 21 , 2018

Confldentlal
|ndex: times..young

 

 

times 2313 3519,22 36125 4613,5
48122

tipsy 3613

tired 1615

title 9118,251011,181116
today 5121 6:16,19,22 57;2
today's 815

told 23120 26110 33110 4513
48120 57119 6117

top 17111
touching 50112 52110
traditional 58:1,8

trained 29113 3013 3111,10
32124

training 9117,21,221017,9,15
11111 2917,9 3014 32:10 3615,12
60122 5

transcribe 611
transcript 15:18
trend 37113

true 3711640112
Trump 37117

truth 33124 45123 6113
turn 2317

turned 1714 4417
turning 56:1

TV 17122 40119,23 4411 4517
twice-a-year 1018
two-and-two 48115
two-hour 2016

type 30:16

typed 5519

types 16115

typically 7121 11115121231316
181171913 34124 40116,21
43122

typing 17119,24

U

uh-huh 5:25 49120 51115 55113
ultimately 7125 1614 5011 57118

understand 519,13,14,18 2013
2913

understandable 15114

 

understanding 1412 2214,9
4818 50:23 60121

unhoused 5813
universities 3618

university 7112,14 9124 10:22
31115 38120 5815,9

university's 7:25
unlike 4517 47122
Unwanted 52111
updated 9:16

utterances 5125

V

vacation 817 6214
vaginal 25:25 2616
Vanleeuwen 2819
varied 2318

verbal 5123 25116

Video 2816 34116 4011 42110,14,
18,23 4311,13,15

videos 43:8
view 4112
viewed 41114
violation 38120

vocal 60:20

W

walk 31110,17 3919

wall 39114,16 50122 51113 52121
5315

wanted 27121 3511046:6
wanting 30123

watch 27125 4311
watched 2816 42118 4319,13
watching 4315
wearing 42:10
webinars 10:1,14
week 913 59112 6014,11
weeks 13111 5714
welled 47:16

west 3918
Whereabouts 49110

 

wild 41122
wildly 41;21
witness's 3111

witnesses 2018 2112 2215 2511
29110,21 3019,10 33116 34113
4115 45119 4813 5314,8 55110,15
56115

witnesses' 29122 55:17
woman 41120 60114
women 3216 5911
wonderful 27117 5911
wondering 6013
word 1411347:21
word-crafting 1811
words 26:25 2713 35119
wordsmithing 17125
Work 15120 32110,11 60118
worked 60114

worksheet 17112 4918 50117
5518

workshop 10:19,20
worn 4811

wrap 32123

write 19122 3516 4315
writing 161151911827118

written 5120 11121 20110 27121
28116 3811150117

wrong 4914

wrote 46111

Yale 5819
year 9121,231011611131315,10

years 16114 29111 3318 37112
58114

yesterday 2616
you-all 2813
young 41120 5911 60113

 

 

 

5coNNoR¢
5 8886§85 656

Connor Reportlng
www.connorreporting.com

317.236.6022

